DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1, 4 and 6-9 are currently pending.  In response to the Office Action mailed 10/05/2021 Applicant amended claims 1 and 4, canceled claims 2-3, 5 and newly added 8-9
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190204642 A1 to Song et al. in view of US 20180307092 A1 to Lin et al. further in view of US 20190324319 A1 to Park et al. further in view of US 20200064672 A1 to Iwasaki et al. (hereinafter “Iwasaki 672”)
Regarding Claim 1.  Song discloses a display device comprising a liquid crystal panel in a normally black mode (para 52 and para 59), the liquid crystal panel (Fig. 1 display device 100) comprising a first polarizer (Fig. 1 second polarizer 118), a liquid crystal cell (Fig. 1), and a second polarizer (Fig. 1 polarizer 131) in a stated order from a viewing surface side, the liquid crystal cell comprising a first substrate including a transparent substrate (Fig. 1 substrates 117), a liquid crystal layer (Fig. 1 liquid crystal layer 113), and a second substrate (Fig. 1 substrate 132) including a transparent substrate in a stated order from the viewing surface side, at least one of the first substrate or the second substrate being provided with a third polarizer (Fig. 1 polarizer 111) on a surface of the transparent substrate closer to the liquid crystal layer (As shown in Fig. 1), the second substrate being provided with a TFT layer on a surface of the second transparent substrate closer to the liquid crystal layer (See Fig. 1 transistor T). 
Song does not specifically disclose that the display device is curved; a first alignment film on a surface of the third polarizer closer to the liquid crystal layer, a color filter layer on a surface of the TFT layer closer to the liquid crystal layer, an electrode layer on a surface of the color filter layer closer to the liquid crystal layer, and a second alignment film on a surface of the electrode layer closer to the liquid crystal layer, the liquid crystal layer including liquid crystal molecules, the liquid crystal molecules in the liquid crystal layer being horizontally aligned in a 
However, Lin discloses that a liquid crystal display panel may be flat or curved as desired (para 30). The courts have held that altering the shape of a device is a matter of choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Further Park discloses a first alignment film on a surface of the third polarizer closer to the liquid crystal layer (para 76), a color filter layer on a surface of the TFT layer closer to the liquid crystal layer, an electrode layer on a surface of the color filter layer closer to the liquid crystal layer, and a second alignment film on a surface of the electrode layer closer to the liquid crystal layer As shown in Fig. 5). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
In addition, Iwasaki 672 discloses the liquid crystal molecules in the liquid crystal layer being horizontally aligned in a predetermined direction parallel to a transmission axis of the first polarizer or the second polarizer by the control force of the first and second alignment films with no voltage applied to the liquid crystal layer, and the third polarizer being a coated polarizer (as shown in Fig. 1 and para 75).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

 Regarding Claim 9.  Iwasaki 672 further discloses a transmission axis of the third polarizer is parallel to the transmission axis of the second polarizer (See Fig. 1)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song, Lin, Park and Iwasaki 672 as applied to claim 1 in view of US 20170139274 A1 to Hirota.
Regarding Claim 4.  As stated above Song, Lin, Park and Iwasaki 672 discloses all the limitations of base claim 1.
Song, Lin, Park and Iwasaki 672 do not specifically discloses that the first transparent substrate has a thickness of 0.4 mm or more, and the second transparent substrate has a thickness of 0.2 mm or less.
However, Hirota discloses a display wherein the transparent substrate of one of the first substrate and the second substrate may have a thickness of has a thickness of 0.4 mm or more, and the transparent substrate of the other of the first substrate and the second substrate has a thickness of 0.2 mm or less (See para 17 and para 22). 

Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first transparent substrate has a thickness of 0.4 mm or more, and the second transparent substrate has a thickness of 0.2 mm or less.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Lin, Park and Iwasaki 672 as applied to claim 1 in view of US 20160291357 A1 1 to Min et al.
Regarding Claim 6.  As stated above Song, Lin, Park and Iwasaki 672 discloses all the limitations of base claim 1.
Song, Lin, Park and Iwasaki 672 do not specifically discloses that the third polarizer contains lyotropic liquid crystals.
However, Min discloses a polarizer may be formed in a manner that it contains lyotropic liquid crystals (See at least para 6). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the third polarizer contains lyotropic liquid crystals.
 Regarding Claim 7.  As stated above Song, Lin, Park and Iwasaki discloses all the limitations of base claim 1.
Song, Lin, Park and Iwasaki 672 do not specifically discloses that the third polarizer contains guest host liquid crystals.
However, Min discloses a polarizer may be formed in a manner that it contains guest host liquid crystals. (See at least para 6). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the third polarizer contains guest host liquid crystals.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song, Lin, Park and Iwasaki 672 as applied to claim 1 in view of US 20200142234 A1 to Iwasaki et al. (hereinafter “Iwasaki 234”).
Regarding Claim 8.  As stated above Song, Lin, Park and Iwasaki 672 discloses all the limitations of base claim 1.
Song, Lin, Park and Iwasaki 672 do not specifically discloses that a transmission axis of the third polarizer is parallel to the transmission axis of the first polarizer.
However, Iwasaki 234 discloses a transmission axis of the third polarizer is parallel to the transmission axis of the first polarizer (See Fig. 1). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a transmission axis of the third polarizer is parallel to the transmission axis of the first polarizer.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EDMOND C LAU/Primary Examiner, Art Unit 2871